Plaintiff appeals from an order granting reargument of its motion for summary judgment, and on reargument denying the motion and vacating an order theretofore made which had granted the motion as to the first cause of action. The action is based upon defendant’s breach of a written agreement to pay plaintiff, its landlord, a specified sum towards the cost of installing certain windows in a portion of a factory building occupied by defendant. Order affirmed, with $10 costs and disbursements. As the affidavits present questions of fact, summary judgment was properly denied. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ., concur.